              Case 2:85-cr-00001-RAJ Document 10 Filed 01/22/21 Page 1 of 2




 1                                                               The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
       UNITED STATES OF AMERICA,                           NO. 2:85-cr-00001-RAJ
10
                                        Plaintiff,
11
                        v.                                 ORDER ON DEFENDANT’S MOTION
12
                                                           FOR COMPASSIONATE RELEASE
13     RANDOLPH GEORGE DUEY,
                                       Defendant.
14
15
16          This matter comes before the Court on Defendant Randolph George Duey’s

17 motion for compassionate release. Dkt. 8. Having thoroughly considered the parties’
18 briefing and the relevant record, the Court finds oral argument unnecessary and hereby
19 DENIES the motion.
20     Mr. Duey has filed a pro se motion asking this Court to reduce his sentence citing, as

21 authority, 18 U.S.C. § 3582(c)(1)(A). The Court agrees with the government’s analysis
22 that this statutory provision does not apply to Mr. Duey as he was charged, convicted, and
     sentenced prior to November 1, 1987, the effective date of the Sentencing Reform Act of
23
     1984. Instead, the statute that is applicable to his case is 18 U.S.C. § 4205(g), which remains
24
     applicable to those inmates whose crimes were committed prior to the November 1, 1987.
25
     By its terms, Section 4205(g) only permits a reduction in a defendant’s sentence upon a
26
     motion by the Bureau of Prisons. This statute was not amended by the First Step Act, and
27
     therefore does not permit this Court to consider a motion filed by a defendant. Because the
28


      ORDER - 1
             Case 2:85-cr-00001-RAJ Document 10 Filed 01/22/21 Page 2 of 2




1 Director of the Bureau of Prisons has not filed such a motion on Mr. Duey’s behalf, this
2 Court has no jurisdiction to reduce Mr. Duey’s sentence, and his motion is DENIED.
3
4         DATED this 22nd day of January, 2021.
5
6                                                    A
7                                                    The Honorable Richard A. Jones
                                                     United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
